Citation Nr: 1038018	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for psychiatric disability 
other than PTSD.

3. Entitlement to service connection for drug abuse causing 
emotional and physical dependencies, claimed as secondary to 
psychiatric disability.

4. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability(ies) (TDIU).

5. Entitlement to aid and attendance allowance for the Veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1970 to September 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO denied the 
Veteran's claims for service connection for PTSD, schizoid 
personality disorder, and drug abuse, as well as his claims for a 
TDIU and aid and attendance allowance for his spouse.  In January 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2006, and the 
Veteran filed a statement accepted as a substantive appeal (in 
lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2006.

The Board notes that the claims file reflects that the Veteran 
was previously represented by the Maine Bureau of Veterans 
Services.  In November 2005, the Veteran filed a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) appointing Disabled American Veterans (DAV) as 
his representative.  The Board recognizes the change in 
representation.

In January 2009, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in a May 2010 
supplemental SOC (SSOC)) and returned the matters on appeal to 
the Board for further consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The record reflects no medical diagnosis of PTSD.

3.  Psychiatric disorders other than PTSD were first diagnosed 
many years after the Veteran's discharge from service, and there 
is no competent evidence or opinion of a medical relationship 
between any such disability and military service.

4.  The Veteran currently has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).

2.  The criteria for service connection for psychiatric 
disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9, 4.127 (2009). 

3.  The claim for service connection for drug abuse causing 
emotional and physical dependencies, as secondary to psychiatric 
disability, is without legal merit.  38 U.S.C.A. § 1110, (West 
2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).

4.  The claim for a TDIU is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).  

5.  The claim for aid and attendance allowance for the Veteran's 
spouse is without legal merit.  38 U.S.C.A. §§ 1114, 1115(E) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.351(a)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

At the outset, the Board notes that, in connection with the claim 
for service connection for drug abuse causing emotional and 
physical dependencies, as secondary to psychiatric disability, 
the claim for a TDIU, and the claim for aid and attendance 
allowance for the Veteran's spouse, the Veteran and his 
representative have been notified of the reasons for the denial 
of the claims, and have been afforded the opportunity to present 
evidence and argument with respect to these claims.  The Board 
finds that these actions are sufficient to satisfy any duties to 
notify and assist owed the Veteran.  As will be explained below, 
these claims lack legal merit.  As the law, and not the facts, is 
dispositive of each of these claims, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter).

With respect to the remaining claims on appeal, notice 
requirements under the VCAA essentially require VA to notify a 
claimant of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to obtain 
and which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, a November 2004 pre-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the Veteran's claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The January 2005 RO rating decision reflects 
the initial adjudication of the claims after issuance of the 
November 2004 letter.  

A February 2009 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the February 2009 letter, and opportunity for the Veteran to 
respond, the May 2010 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and Social Security Administration (SSA) 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with any of the claims is warranted.

The Board acknowledges the Veteran had not been afforded a VA 
examination in connection with his service connection claims.  
However, there is no medical evidence whatsoever to support any 
service connection claim, particularly on the matters of whether 
the Veteran has a current diagnosis of PTSD, and whether a 
psychiatric disability other than PTSD had its onset in service, 
as alleged.  As the current record does not reflect even a prima 
facie claim for service connection for either claimed disability, 
VA has no obligation to obtain any medical opinion commenting 
upon the etiology of the claimed disability.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

Service treatment records indicate that, on being admitted for 
treatment in June 1971, the Veteran was defensive and obviously 
angry about not being able to get out of service.  It was 
recommended that he seek a psychiatric evaluation.  A September 
1971 Medical Board report indicates that the Veteran had been 
admitted under the drug amnesty plan, and that he gave a long 
history of drug abuse prior to entering into service, which 
included the use of marihuana, intravenous amphetamine and LSD.  
It was noted in that report that the Veteran was seen and 
evaluated by the Medical Board, and that psychiatric evaluation 
revealed a severe schizoid personality, which had existed prior 
to enlistment and had not been incurred in the line of duty or 
aggravated by service.  The Medical Board recommended 
administrative discharge, as the Veteran was found to be 
unsuitable for service.

Private post-service treatment records indicate that the Veteran 
suffered a severe injury in January 1990, when a tree fell and 
stuck him in the head, causing fractures and significant 
injuries.  Such records indicate that, in February 1992, the 
Veteran was noted to be having what appeared to be panic attacks, 
manifested as a sudden awakening with a feeling of choking.

In September 1992, the Veteran reported having recently had 
significant nightmares, which he described as re-experiences of 
the January 1990 trauma.  It was noted that "the possibility 
of" PTSD was a concern.

The report of an April 1992 SSA determination indicates that the 
Veteran was found to suffer from adjustment disorder with mixed 
emotional features, including panic attacks.  

The report of a December 1992 VA psychiatric examination 
indicates diagnoses of panic disorder, organic mental syndrome 
and amnesic disorder, and personality disorder, not otherwise 
specified.

A March 1995 private treatment record indicates that that Veteran 
had not been in the provider's office for many years, and that 
the Veteran stated that he had been avoiding coming to the office 
due to panic attacks.  

The report of a July 1996 SSA disability evaluation indicates 
that the Veteran described several episodes in which he 
experienced what appeared to be some type of panic attack, but 
that it was not clearly defined in his presentation.  He also 
described sleep disturbances, which he related to his physical 
injuries.  After examination of the Veteran, including 
psychological testing, the examiner stated that, at the time, 
there was insufficient evidence to suggest a continuing 
adjustment disorder, and that it would be helpful to have a 
psychiatric review focusing on the potential presence of a 
personality disorder.

September 1998 to February 2007 VA mental health treatment 
records indicate diagnoses of various psychiatric disorders 
including adjustment disorder, depression, anxiety, panic 
disorder and mood disorder.  The report of a July 2001 VA 
psychological examination indicates that, after psychological 
testing, the Veteran was diagnosed as having anxiety disorder, 
not otherwise specified.  The examiner commented that the Veteran 
appeared to suffer from a mixed anxiety-depressive disorder 
related to chronic pain and apparent childhood trauma.  August 
2002 VA treatment records indicate that the Veteran reported a 
history of panic attacks since his head injury in 1990.  In 
January 2003, the Veteran was diagnosed as having head injury 
with questionable depression.  In March 2004, the Veteran was 
diagnosed as having insomnia, status post traumatic brain injury.  
In September 2004, it was noted that the Veteran had anxiety 
issues and depression that were most likely as a result of his 
severe head trauma in 1990.  In November 2004 and February 2005, 
the Veteran was diagnosed as having a mood disorder secondary to 
the medical problem of brain trauma, as well as panic disorder, 
claustrophobia, and insomnia.  March 2006 VA treatment records 
indicate that the Veteran was in a state of acute emotional 
distress related to the health of his daughter, and was diagnosed 
as having acute adjustment reaction.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2009)).

In this case, despite the extensive records of mental health 
treatment from 1992 to 2007, which contain diagnoses of such 
psychiatric disorders as adjustment disorder, depression, 
anxiety, panic disorder and mood disorder, the record reflects no 
diagnosis of PTSD by any mental health or medical professional.  
Although in September 1992 it was noted that "the possibility 
of" PTSD was a concern after the Veteran reported recently 
having significant nightmares of re-experiencing his January 1990 
trauma, there are no subsequent records indicating an actual 
diagnosis of PTSD in accordance with the DSM-IV criteria.  
Additionally, the Board notes that such "possibility of" PTSD 
was indicated to be related to the Veteran's January 1990 head 
trauma; there is no mention of any possible relationship to any 
event from the Veteran's December 1970 to September 1971 period 
of service.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  The matter of diagnosis on which 
this claim turns is a matter within the province of trained 
mental health professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and his representative are 
not shown to be other than laypersons without appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter-such as 
whether the Veteran meets the diagnostic criteria for PTSD.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions regarding the existence 
of a current PTSD disability have no probative value.

As the preponderance of the competent evidence establishes that 
the first, essential criterion for service connection for PTSD-
medical diagnosis of the condition in accordance with the 
diagnostic criteria for the condition-is not met, service 
connection for PTSD cannot be established, and the Board need not 
address the remaining criteria for service connection for PTSD.  
See 38 C.F.R. § 3.304(f).  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



B.  Psychiatric Disability Other than PTSD

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for psychiatric 
disability other than PTSD must also be denied. 

The record reflects no complaints, findings, or diagnosis of 
psychiatric problems during the Veteran's period of service.  
While the service treatment records include a diagnosis of 
schizoid personality disorder, congenital or developmental 
abnormalities, such as personality disorders, are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2009).  

The Board notes that, while service connection may be granted, in 
limited circumstances, for disability resulting from  aggravation 
of a constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there simply is 
not medical indication that such has occurred in this case.  

There is no indication of any psychiatric diagnoses in the post-
service record until 1992, which is more than 30 years after the 
Veteran's period of service.  The Board notes that the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Beginning in the 1990s, the Veteran was diagnosed with various 
psychiatric disorders (other than PTSD), to include adjustment 
disorder, depression, anxiety, panic disorder and mood disorder.  
However, there is no competent medical evidence or opinion that 
even suggests that any such disorder is medically related to the 
Veteran's period of service  Rather, medical professionals have 
related psychiatric disability to either the Veteran's January 
1990 head injury, contemporaneous problems of the Veteran, or 
apparent childhood trauma.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative.  However, however, as noted above, medical 
matters are within the province of trained medical professionals 
(see Jones, 7 Vet. App. at 137-38), and neither ia shown to have 
the appropriate medical training and expertise to competently 
render a persuasive opinion on the question of medical nexus upon 
which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a psychiatric disorder other than PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.

C.  Drug Abuse Causing Emotional and Physical Dependencies, 
Claimed as Secondary to Psychiatric Disability

A disability that is a result of the person's own willful 
misconduct or abuse of alcohol or drugs is not compensable.  38 
U.S.C.A. § 1110.  However, the United States Court of Appeals for 
the Federal Circuit has held that there can be service connection 
for compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

However, service connection has not been established in this case 
for PTSD or any other psychiatric disability, and the record 
reflects that the Veteran has no other service-connected 
disabilities.  As such, there is no legal basis for an award of 
secondary service connection for drug abuse causing emotional and 
physical dependencies.

As the law is dispositive of this claim, it must be denied for 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

D.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

In exceptional circumstances, where a veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned-pursuant to specifically prescribed 
procedures-upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2009).  

However, as indicated above, a claim for TDIU is a claim for 
compensation, which is payable for service-connected 
disabilities.  As discussed above, the Board is denying the 
claims for service connection on appeal, and the record reflects 
that the Veteran has no other service-connected disabilities.  
Because the Veteran has no service-connected disabilities, there 
is no legal basis for a TDIU.

As the law is dispositive of this claim, it must be denied for 
lack of legal merit.  See Sabonis, 6 Vet. App. at 430.

E.  Aid and Attendance Allowance for the Veteran's Spouse

Increased compensation is payable to a Veteran who served during 
wartime by reason of the Veteran's spouse being in need of aid 
and attendance, where the Veteran is entitled to compensation for 
a service-connected disability rated not less than 30 percent.  
38 U.S.C.A. §§ 1110, 1114, 1115(E); 38 C.F.R. § 3.351(a)(2). 

Again, as discussed above, the Board is denying the claims for 
service connection on appeal, and the record reflects no other 
vice connected disabilities.  Because the Veteran has no service-
connected disabilities, there is no legal basis for the award of 
aid and attendance for the Veteran's spouse.

As the law is dispositive of this claim, it must be denied for 
lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for PTSD is denied.

Service connection for psychiatric disability other than PTSD is 
denied.

Service connection for drug abuse causing emotional and physical 
dependencies, claimed as secondary to psychiatric disability, is 
denied.

A TDIU is denied.

Aid and attendance allowance for the Veteran's spouse is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


